DETAILED ACTION

Applicants’ response filed 11/24/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 
Prior allowance is withdrawn in view of RCE filed along with claim amendments. The claims are rejected herein. 
IDS filed has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 3 the term “sections” is duplicated unnecessarily and needs to be omitted. 
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
In line 3 the term “sections” is duplicated unnecessarily and needs to be omitted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. USPAP 20170047947A1 in view of Vojcic et al. USPAP 20160043745A1 (herein: Vojcic). 
As per claim 1, Hong substantially teaches (i.e., title and abstract) a method of wirelessly transmitting data in accordance with a radio technology, comprising: obtaining a payload to be transmitted (i.e., Figure 4, below payload U and paragraph 0062); partitioning the payload into a sequence of two or more payload sections (i.e., Figure 4, partitioning/divider 30 and paragraphs 0062-0063); for each respective payload section in the sequence of two or more payload sections (i.e., Figure 4, reference numbers 28-1—28-3 and paragraph 0062): deriving redundancy check information for the respective payload section (i.e., Figure 4, reference numbers 28-1—28-3 and 

    PNG
    media_image1.png
    370
    695
    media_image1.png
    Greyscale


Hong does not explicitly teach interleaving the respective payload section and the derived redundancy check information and then encoding the sequence as stated in the present application. However Vojcic teaches (i.e., Figure 19, below interleavers 3206, 3207 and 3208) to perform interleaving on the respective payload section and generate a codeword (i.e., Figure 2, interleaver 204 and encoder 205) by performing encoding on the sequence prior to transmission. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to perform interleaving the respective payload section and the derived redundancy check information and then encoding the sequence within the teachings of Hong as suggested by Vojcic. This would have been obvious to one ordinary skill in the art because one of ordinary skill would have recognized that by performing interleaving the respective payload section and the derived redundancy check information and then encoding the 

    PNG
    media_image2.png
    518
    829
    media_image2.png
    Greyscale

As per claim 2, Hong substantially teaches, in view of above rejections, deriving a global error detection code based on the sequence of two or more payload sections; and merging the global error detection code with the sequence of bits (i.e., Figure 4, codeword r3 and paragraph 0062).  
As per claim 3, Hong substantially teaches, in view of above rejections, redundancy check information comprises one of a cyclic redundancy check (CRC), parity information, or information usable by a list decoder for determining one or more correct decoding paths through trellis stages of the list decoder (i.e., Figure 4 and paragraph 0099).  
As per claim 4, Vojcic substantially teaches, in view of above rejections, the codeword is encoded using a tail biting convolutional code (TBCC) encoding scheme or a convolutional code 
As per claim 5, Hong substantially teaches, in view of above rejections, a size of the redundancy check information for a first payload section of the sequence of two or more payload sections is different than a size of the redundancy check information for a second payload section of the sequence of two or more payload sections (i.e., Figure 4, codewords with different sizes).  
As per claim 6, Hong substantially teaches (i.e., title and abstract) a method of wirelessly transmitting data in accordance with a radio technology, comprising: obtaining a payload to be transmitted (i.e., Figure 4, below payload U and paragraph 0062); partitioning the payload into a sequence of two or more payload sections (i.e., Figure 4, partitioning/divider 30 and paragraphs 0062-0063); for each respective payload section in the sequence of two or more payload sections (i.e., Figure 4, reference numbers 28-1—28-3 and paragraph 0062): deriving redundancy check information for the respective payload section (i.e., Figure 4, reference numbers 28-1—28-3 and paragraphs 0039, 0062); and concatenating the respective payload section and the derived redundancy check information to a sequence of bits (i.e., Figure 4, concatenator 26 and paragraph 0062); and transmitting the codeword across a wireless channel in accordance with the radio technology (i.e., Figure 4, codewords and paragraph 0039).   

    PNG
    media_image1.png
    370
    695
    media_image1.png
    Greyscale


Hong does not explicitly teach encoding the sequence after concatenating step as stated in the present application. However Vojcic teaches generate a codeword (i.e., Figure 2, interleaver 204 and encoder 205) by performing encoding on the sequence prior to transmission. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to perform encoding on the sequence within the teachings of Hong as suggested by Vojcic. This would have been obvious to one ordinary skill in the art because one of ordinary skill would have recognized that by performing encoding the sequence would have increased the error detection/correction capability as is well-known in the arts. 

    PNG
    media_image2.png
    518
    829
    media_image2.png
    Greyscale



As per claim 7, Hong substantially teaches, in view of above rejections, deriving a global error detection code based on the sequence of two or more payload sections; and merging the global error detection code with the sequence of bits (i.e., Figure 4, codeword r3 and paragraph 0062).    
As per claim 8, Hong substantially teaches, in view of above rejections, redundancy check information comprises one of a cyclic redundancy check (CRC), parity information, or information usable by a list decoder for determining one or more correct decoding paths through trellis stages of the list decoder (i.e., Figure 4 and paragraph 0099).  
As per claim 9, Vojcic substantially teaches, in view of above rejections, the codeword is encoded using a tail biting convolutional code (TBCC) encoding scheme or a convolutional code 
As per claim 10, Hong substantially teaches, in view of above rejections, wherein a size of the redundancy check information for a first payload section of the sequence of two or more payload sections is different than a size of the redundancy check information for a second payload section of the sequence of two or more payload sections (i.e., Figure 4, codewords with different sizes).
As per claim 11, Hong substantially teaches (i.e., title and abstract) an apparatus for wirelessly transmitting data in accordance with a radio technology, comprising: at least one processor configured to: obtain a payload to be transmitted (i.e., Figure 4, below payload U and paragraph 0062); partition the payload into a sequence of two or more payload sections (i.e., Figure 4, partitioning/divider 30 and paragraphs 0062-0063); for each respective payload section in the sequence of two or more payload sections (i.e., Figure 4, reference numbers 28-1—28-3 and paragraph 0062): derive redundancy check information for the respective payload section (i.e., Figure 4, reference numbers 28-1—28-3 and paragraph 0039); and transmit the codeword across a wireless channel in accordance with the radio technology (i.e., Figure 4, codewords and paragraph 0039); and a memory coupled with the at least one processor (i.e., Figure 9, memory 58 and processor 56).  

    PNG
    media_image1.png
    370
    695
    media_image1.png
    Greyscale


Hong does not explicitly teach interleaving the respective payload section and the derived redundancy check information and then encoding the sequence as stated in the present application. However Vojcic teaches (i.e., Figure 19, below interleavers 3206, 3207 and 3208) to perform interleaving on the respective payload section and generate a codeword (i.e., Figure 2, interleaver 204 and encoder 205) by performing encoding on the sequence prior to transmission. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to perform interleaving the respective payload section and the derived redundancy check information and then encoding the sequence within the teachings of Hong as suggested by Vojcic. This would have been obvious to one ordinary skill in the art because one of ordinary skill would have recognized that by performing interleaving the respective payload section and the derived redundancy check information and then encoding the sequence would have increased the error detection/correction capability as is well-known in the arts.


    PNG
    media_image2.png
    518
    829
    media_image2.png
    Greyscale

  

As per claim 12, Hong substantially teaches, in view of above rejections, Amendment dated November 24, 2021 derive a global error detection code based on the sequence of two or more payload sections; and merge the global error detection code with the sequence of bits (i.e., Figure 4, codeword r3 and paragraph 0062).    
As per claim 13, Hong substantially teaches, in view of above rejections, redundancy check information comprises one of a cyclic redundancy check (CRC), parity information, or information usable by a list decoder for determining one or more correct decoding paths through trellis stages of the list decoder (i.e., Figure 4 and paragraph 0099).
As per claim 14, Vojcic substantially teaches, in view of above rejections, the codeword is encoded using a tail biting convolutional code (TBCC) encoding scheme or a convolutional 
As per claim 15, Hong substantially teaches, in view of above rejections, redundancy check information for a first payload section of the sequence of two or more payload sections is different than a size of the redundancy check information for a second payload section of the sequence of two or more payload sections (i.e., Figure 4, codewords with different sizes).  
As per claim 16, Hong substantially teaches (i.e., title and abstract) an apparatus for wirelessly transmitting data in accordance with a radio technology, comprising: at least one processor (i.e., Figure 9, processor(s) 56) configured to: obtain a payload to be transmitted (i.e., Figure 4, below payload U and paragraph 0062); partition the payload into a sequence of two or more payload sections (i.e., Figure 4, partitioning/divider 30 and paragraphs 0062-0063); for each respective payload section in the sequence of two or more payload sections (i.e., Figure 4, reference numbers 28-1—28-3 and paragraph 0062): derive redundancy check information for the respective payload section (i.e., Figure 4, reference numbers 28-1—28-3 and paragraph 0039); and concatenate the respective payload section and the derived redundancy check information to a sequence of bits (i.e., Figure 4, concatenator 26 and paragraph 0062); and transmit the codeword across a wireless channel in accordance with the radio technology  (i.e., Figure 4, codewords and paragraph 0039); and a memory coupled with the at least one processor (i.e., Figure 9, memory 58 and processor(s) 56).  

    PNG
    media_image1.png
    370
    695
    media_image1.png
    Greyscale


Hong does not explicitly teach encoding the sequence after concatenating step as stated in the present application. However Vojcic teaches generate a codeword (i.e., Figure 2, interleaver 204 and encoder 205) by performing encoding on the sequence prior to transmission. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to perform encoding on the sequence within the teachings of Hong as suggested by Vojcic. This would have been obvious to one ordinary skill in the art because one of ordinary skill would have recognized that by performing encoding the sequence would have increased the error detection/correction capability as is well-known in the arts. 
 

    PNG
    media_image2.png
    518
    829
    media_image2.png
    Greyscale


As per claim 17, Hong substantially teaches, in view of above rejections, derive a global error detection code based on the sequence of two or more payload sections; and merge the global error detection code with the sequence of bits (i.e., Figure 4, codeword r3 and paragraph 0062).    
As per claim 18, Hong substantially teaches, in view of above rejections, redundancy check information comprises one of a cyclic redundancy check (CRC), parity information, or information usable by a list decoder for determining one or more correct decoding paths through trellis stages of the list decoder (i.e., Figure 4 and paragraph 0099).  
As per claim 19, Vojcic substantially teaches, in view of above rejections, the codeword is encoded using a tail biting convolutional code (TBCC) encoding scheme or a convolutional code (CC) encoding scheme, and wherein the payload comprises control information (i.e., Figure 19 and paragraph 0022).  

As per claim 21, Hong substantially teaches, in view of above rejections, the codeword is encoded using a Polar code encoding scheme (i.e., Figure 4, Polar encoders 28-1, 28-2 and 28-3).

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 attached. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112